Citation Nr: 0604091	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for emphysema due to 
tobacco use. 

2.  Entitlement to service connection for thyroid cancer.  




ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran served on active duty from June 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  During his appeal, the veteran requested a Board 
hearing; however, he indicated in a December 2005 statement 
that he would not be able to attend the scheduled hearing.  

The issue of entitlement to service connection for thyroid 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran submitted a service connection claim for 
emphysema due to tobacco use in March 2002. 

2.  There is no competent medical evidence of emphysema in 
service, or many years following service, and the competent 
medical evidence does not relate post-service development of 
emphysema to active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for emphysema due to 
tobacco use in service is barred by law.  38 U.S.C.A. § 1103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.300 (2005).

2.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in May 2002, prior to the initial unfavorable 
agency decision dated in August 2002.  VA fully notified the 
veteran of what is required to substantiate his claim in the 
VCAA letter along with a June 2004 letter and the November 
2003 statement of the case (SOC).  Together, the VCAA letter, 
June 2004 letter, SOC, and multiple supplemental statements 
of the case provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.   Additionally, the veteran was 
requested to submit any evidence in his possession.  No other 
evidence was identified or submitted by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, records from the Social Security Administration, 
numerous VA medical records, lay witness statements, and 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



II.  Emphysema

The veteran is claiming service connection for emphysema.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that service medical records do not show any 
findings or diagnoses of emphysema in service.  Entrance 
examination dated in June 1959 revealed normal clinical 
evaluation of the lungs and chest.  There was no evidence of 
complaints or treatment for breathing problems in the service 
medical records.  Separation examination from service dated 
in April 1962 also showed normal clinical evaluation of the 
lungs and chest.  In the Report of Medical History in April 
1962, the veteran checked "no" for having had shortness of 
breath, asthma, or pain or pressure in the chest.  

As for the post-service medical evidence, there are no 
records of treatment for, or diagnosis of, emphysema until 
many decades after service.  In fact, there are no VA medical 
records dated prior to 2001 in the claims file.  Pertinent 
records include a VA evaluation report dated in August 2001 
that diagnosed the veteran as having probably chronic 
obstructive pulmonary disease.   The examiner indicated that 
the veteran had been smoking for 40 years, currently smoking 
one pack of cigarettes per day, and had smoked more in the 
past.   According to SSA records, the veteran indicated that 
he was unable to work from October 1998 because of difficulty 
breathing and dizziness.  SSA ruled that the chronic 
pulmonary insufficiency began in May 2000.  Regardless, the 
record shows that emphysema, or chronic pulmonary 
insufficiency, began many decades following separation from 
active service.  There is also no medical evidence relating 
the veteran's emphysema directly to service.     
Nevertheless, the veteran is asserting that his emphysema is 
due to tobacco use.

The veteran continually asserted in his claim that he began 
smoking in service and never smoked before service.  In his 
notice of disagreement and substantive appeal, the veteran 
described how and why he began smoking in service.  

Upon review, the Board finds the veteran's statement that he 
began smoking in service to be credible.  However, for claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 C.F.R. § 
3.300(a).  In this case, the veteran's claim was received in 
March 2002 and therefore, after June 9, 1998 (November 1999); 
thus, the veteran's emphysema cannot be considered service-
connected if attributable to the use of tobacco products 
during service.  See 38 C.F.R. § 3.300(a).  In short, 
although the veteran asserts that the cause of emphysema 
should be service-connected because of the smoking habit he 
developed in service, VA regulations prohibit such a result.  
See 38 C.F.R. § 3.300; see also 38 U.S.C.A. § 1103(a).

Service connection will not be prohibited if the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service, or if 
the disability became manifest or death occurred during 
service.  See 38 C.F.R. § 3.300 (b); see also 38 U.S.C.A. § 
1103(a).  However, as noted above, there is no medical 
evidence of emphysema or breathing problems during service, 
or until almost four decades following service, nor is there 
any medical evidence relating emphysema directly to active 
service.  As such, there is no reasonable possibility exists 
that an examination would aid in substantiating the veteran's 
direct service connection claim.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against service connection 
for emphysema due to tobacco use.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine, 
but it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for emphysema due to 
tobacco use is denied. 


REMAND

For the thyroid cancer claim, the veteran is asserting that 
the cancer developed as a result of receiving radiation 
treatment in service for his service-connected acne 
conglobata, rosacea with ocular involvement ("acne").  
Service medical records show that he received treatment for 
his skin problem during service, including treatment using 
heat lamps.  Current medical evidence, including VA 
examination report dated in July 2003, indicated that the 
veteran has hypothyroidism status post thyroidectomy 
following radioactive iodine ablation for papillary thyroid 
cancer.  

The only etiological opinion of record is the July 2003 VA 
examination report.  The examiner indicated that the 
veteran's thyroid problems were more probably caused by 
radiation treatment for the acne.  However, the opinion is 
unclear as to how the examiner came to this conclusion.  The 
examiner stated that he reviewed the claims file in the 
report; but, he did not discuss any specific findings from 
the service medical records showing radiation treatment for 
acne in service.  It appears that he based his finding of 
radiation treatment in service solely on the history provided 
by the veteran.  He identified no specific radiation 
treatment in the service medical records.  Furthermore, the 
report is not clear as to whether the examiner was referring 
to radiation treatment for acne following service.  The 
medical records do not include a notation of such care, 
although such records may indeed exist.  

Based upon the above, the Board requires either an addendum 
opinion from the same examiner who provided the July 2003 VA 
opinion or another VA etiological opinion based on all the 
records in evidence before adjudication on the merits.  
38 C.F.R. § 3.159 (2005).  The Board further requires that 
the RO provide the veteran with another opportunity to 
identify any post-service radiation treatment for his 
service-connected acne problems.  In order to meet the duty 
to assist in this case, the RO must specifically assist the 
veteran in obtaining such records.   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:
.  
1.  The AMC/RO should request that the 
veteran provide names and address of both 
VA and non-VA medical care providers who 
have treated the veteran for his acne 
following separation from service.  After 
obtaining any necessary authorization, 
the AMC/RO should obtain any pertinent 
records, both private and VA, and 
associate them with the claims folder.  
If any of these records are not 
available, statements documenting such 
from the provider should be placed in the 
claims file and the veteran should be 
notified.
   
2.  After performing the above, the 
AMC/RO should 
Attempt to return the case the examiner 
who provided the July 2003 VA examination 
opinion and request that such examiner 
provide a factual basis for that opinion.  
If the July 2003 VA examiner is no longer 
available, arrange a VA etiological 
review to determine the nature, extent, 
and etiology of the veteran's thyroid 
cancer, diagnosed as hypothyroidism 
status post thyroidectomy following 
radioactive iodine ablation for papillary 
thyroid cancer.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should 
determine whether the thyroid cancer is 
as least as likely as not related to 
treatment of the veteran's service-
connected acne.  The examiner is asked to 
identify and comment on any service 
medical records and post-service medical 
records as well as previous opinions of 
record.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the new evidence and re-
adjudicate the claims on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


